96 U.S. 124 (1877)
ARTHUR
v.
ZIMMERMAN.
Supreme Court of United States.

*125 Mr. Assistant-Attorney-General Smith for the plaintiff in error.
Mr. H.E. Davis, Jr., contra.
MR. JUSTICE HUNT delivered the opinion of the court.
The articles imported by the defendant in error are embraced in the general words of the act of 1864, and, if there were nothing else in the case, would be subject to the duty therein provided.
They are, however, commercially known as "hat braids," used exclusively for enamelling hats and bonnets. These articles are specifically enumerated in the acts of 1861 and 1862, and are there made subject to a different and a lower duty.
By these acts, and by the Revised Statutes, Congress establishes and recognizes the distinction between "cotton braids" and "other manufactures of cotton not otherwise provided for," and "hat braids." 12 Stat. 178; id. 543, 551; Rev. Stat., sect. 2504.
Under the principles laid down in Arthur v. Morrison, Arthur v. Lahey, and Arthur v. Unkart (supra, pp. 108, 112, 118), the specific designation should prevail; and the judgment in favor of the plaintiff for the excess of duties paid by him was right, and must be affirmed.
Judgment affirmed.